EXHIBIT 10.37

ALION SCIENCE AND TECHNOLOGY CORPORATION

2004 STOCK APPRECIATION RIGHTS PLAN

(Amended and Restated as of June 25, 2013)

ARTICLE I

GENERAL

1.1. Plan Name. The name of the plan is the Alion Science and Technology
Corporation 2004 Stock Appreciation Rights Plan (the “Plan”).

1.2. Purpose. The purpose of the Plan is to attract, retain and reward persons
providing services to Alion Science and Technology Corporation (“Alion”), its
Affiliates and any successor corporation(s) thereto (collectively, the
“Company”) and to motivate such persons to contribute to the growth and future
success of the Company.

1.3. Effective Date; Term. The Plan was initially effective as of November 9,
2004. The Plan is hereby amended and restated effective as of June 25, 2013. No
Award shall be granted under the Plan after the close of business on the day
immediately preceding the twelfth (12th) anniversary of the initial effective
date of the Plan. Subject to other applicable provisions of the Plan, all Awards
made under the Plan prior to such termination of the Plan shall remain in effect
until such Awards have been satisfied or terminated in accordance with the Plan
and the terms of such Awards.

1.4. Shares Subject to the Plan. No actual shares of Stock are reserved
hereunder. References to shares of Stock are for accounting and valuation
purposes only, and not to grant any voting or other rights associated with
ownership of Stock.

ARTICLE II

DEFINITIONS

For purposes of the Plan, the following terms shall be defined as set forth
below:

2.1. “Administrative Committee” means the Compensation Committee of the Board,
or such person or persons as the Compensation Committee shall designate, unless
the Board resolves to act itself as the Administrative Committee.

2.2. “Affiliate” means an entity which is a member of a “controlled group” of
corporations with Alion under Code Section 414(b) or a trade or business under
common control with Alion under Code Section 414(c); provided, however, that in
applying Code Sections 1563(a)(1), (2) or (3) and for the purposes of Code
Section 414(b), the language “at least 50 percent” will be used instead of “at
least 80 percent” each place it appears, and in applying Treasury Regulation
Section 1.414(c)-2 for purposes of Code Section 414(c), the language “at least
50 percent” will be used instead of “at least 80 percent” each place it appears.
In addition, to the extent the Administrative Committee determines that
legitimate business criteria exist to use a reduced ownership percentage to
determine whether an entity is an Affiliate for purposes of determining whether
a Termination of Employment has occurred, the Administrative Committee may
designate an entity that would meet the definition of “Affiliate” by
substituting “20 percent” in place of “50 percent” in the preceding sentence as
an Affiliate. Such designation shall be made by December 31, 2007 or, if later,
at the time a 20 percent or more ownership interest in such entity is acquired.



--------------------------------------------------------------------------------

2.3. “Award” means any SARs granted pursuant to the Plan.

2.4. “Board” means the Board of Directors of Alion.

2.5. “Cause” means, for purposes of this Plan:

(a) With respect to an individual who is party to a written agreement with the
Company which contains a definition of “cause” or “for cause” or words of
similar import for purposes of termination of employment thereunder by the
Company, “cause” or “for cause” as defined in such agreement.

(b) In all other cases (i) the Participant’s intentional, persistent failure,
dereliction, or refusal to perform such duties as are reasonably assigned to him
or her by the officers or directors of the Company; (ii) the Participant’s
fraud, dishonesty or other deliberate injury to the Company in the performance
of his or her duties on behalf of, or for, the Company; (iii) the Participant’s
conviction of a crime which constitutes a felony involving moral turpitude,
fraud or deceit regardless of whether such crime involves the Company; (iv) the
willful commission by the Participant of a criminal or other act that causes
substantial economic damage to the Company or substantial injury to the business
reputation of the Company; (v) the Participant’s material breach of his or her
employment or engagement agreement, if any; or (vi) the Participant’s breach of
any material provision of the Participant’s Grant Agreement representing an
Award. For purposes of the Plan, no act, or failure to act, on the part of any
person shall be considered “willful” unless done or omitted to be done by the
person other than in good faith and without reasonable belief that the person’s
action or omission was in the best interest of the Company.

2.6. “CEO” means the Chief Executive Officer of Alion.

2.7. “Change in Control” shall mean and shall be deemed to have occurred as of
the date of the first to occur of the following events:

(a) any Person or Group acquires stock of the Alion that, together with stock
held by such Person or Group, constitutes more than fifty percent (50%) of the
total Fair Market Value or total voting power of the stock of Alion. However, if
any Person or Group is considered to own more than fifty percent (50%) of the
total Fair Market Value or total voting power of the stock of Alion, the
acquisition of additional stock by the same Person or Group is not considered to
cause a Change in Control of Alion. An increase in the percentage of stock owned
by any Person or Group as a result of a transaction in which Alion acquires its
stock in exchange for property will be treated as an acquisition of stock for
purposes of this subsection. This subsection applies only when there is a
transfer of stock of Alion (or issuance of stock of Alion) and stock in Alion
remains outstanding after the transaction;

 

- 2 -



--------------------------------------------------------------------------------

(b) any Person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Group)
ownership of stock of Alion possessing thirty percent (30%) or more of the total
voting power of the stock of Alion, provided, however, that the phrase “more
than fifty percent (50%)” shall be substituted for the phrase “thirty percent
(30%) or more” with respect to any Awards granted after January 22, 2010.

(c) a majority of members of Alion’s Board is replaced during any 12-month
period by Directors whose appointment or election is not endorsed by a majority
of the members of Alion’s Board prior to the date of the appointment or
election; or

(d) any Person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Group)
assets from Alion that have a total gross fair market value equal to or more
than forty percent (40%) of the total gross fair market value of all of the
assets of Alion immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of Alion, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. However, no Change in Control shall be
deemed to occur under this subsection (d) as a result of a transfer to:

(i) A shareholder of Alion (immediately before the asset transfer) in exchange
for or with respect to its stock;

(ii) An entity, fifty percent (50%) or more of the total value or voting power
of which is owned, directly or indirectly, by Alion;

(iii) A Person or Group that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all the outstanding stock of
Alion; or

(iv) An entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a person described in clause
(3) above.

For these purposes, the term “Person” shall mean an individual, corporation,
association, joint-stock company, business trust or other similar organization,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government or agency, instrumentality or political subdivision
thereof (other than an employee benefit trust established or maintained for the
benefit of employees of the Company). The term “Group” shall have the meaning
set forth in Rule13d-5 of the Securities Exchange Commission (“SEC”), modified
to the extent necessary to comply with Treasury Regulation
Section 1.409A-3(i)(5), or any successor thereto in effect at the time a
determination of whether a Change in Control has occurred is being made. If any
one Person, or Persons acting as a Group, is considered to effectively control
the Company as described in subsections (b) or (c) above, the acquisition of
additional control by the same Person or Persons is not considered to cause a
Change in Control.

 

- 3 -



--------------------------------------------------------------------------------

2.8. “Code” means the Internal Revenue Code of 1986, as amended, and any
successor Code, and related rules, regulations and interpretations.

2.9. “Disability” means that the Participant (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expect to
last for a continuous period of not less than 12 months; (b) is, by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Company; or (c) has been determined to be totally disabled by the Social
Security Administration.

2.10. “Fair Market Value” on any given date means the value of one share of
Stock as determined by the Administrative Committee in its sole discretion,
based upon the most recent valuation of the Stock made by an independent
appraisal that meets the requirements of Code Section 401(a)(28)(C) and the
regulations thereunder as of a date that is no more than 12 months before the
relevant transaction to which the valuation is applied.

2.11. “Grant Agreement” means the agreement between the Company and the
Participant pursuant to which the Company authorizes an Award hereunder. Each
Grant Agreement entered into between the Company and a Participant with respect
to an Award granted under the Plan shall incorporate the terms of this Plan and
shall contain such terms and conditions, consistent with the provisions of the
Plan, as may be established by the Administrative Committee. Provisions in any
Grant Agreement relating to matters such as noncompetition, nonsolicitation and
protection of intellectual property are hereby deemed to be consistent with the
Plan.

2.12. “Grant Date” means the date on which the Administrative Committee formally
acts to grant an Award to a Participant or such other date as the Administrative
Committee shall so designate at the time of taking such formal action.

2.13. “Participant” means any director, officer, employee or consultant of the
Company to whom any Award is granted pursuant to the Plan.

2.14. “Payment Date” means the first anniversary of the date a Participant’s
Award becomes 100% Vested, or such other date as the Administrative Committee
shall designate with respect to a Vested amount in the Participant’s Grant
Agreement, or, if earlier, the date set forth in Section 5.6 of the Plan.

2.15. “SAR” means a stock appreciation right, as awarded under Article V.

2.16. “Stock” means the voting common stock, $0.01 par value per share, of
Alion, subject to adjustments pursuant to the Plan.

 

- 4 -



--------------------------------------------------------------------------------

2.17. “Termination of Employment” means the severing of employment with the
Company and its Affiliates for any reason. A Termination of Employment will be
deemed to have occurred if the facts and circumstances indicate that the Company
and Participant reasonably anticipate that no further services will be performed
after a certain date or that the level of bona fide services the Participant
will perform for the Company or any Affiliate after such date (whether as an
employee or as an independent contractor) will permanently decrease to no more
than the lesser of (a) 19 hours of bona fide services per week, or (b) fifty
percent (50%) of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
36-month period (or the full period of services to the employer if the
Participant has been providing services to the Company and its Affiliates). A
Participant will not be deemed to have incurred a Termination of Employment
while he or she is on military leave, sick leave, or other bona fide leave of
absence (such as temporary employment by the government) if the period of such
leave does not exceed six months or such longer period as the Participant’s
right to reemployment with the Company or any Affiliate is provided either by
statute or by contract. If the period of leave exceeds six months and the
Participant’s right to reemployment is not provided either by statute or by
contract, the Termination of Employment will be deemed to occur on the first
date immediately following such six-month period. Whether a Participant incurs a
termination of employment with the Company or an Affiliate will be determined in
accordance with the requirements of Code Section 409A.

2.18. “Vested” or “Vesting” refers to the extent to which an Award ceases to be
subject to a risk of forfeiture under Section 5.6(a) or (d). Subject to the
provisions of Section 5.6 below, unless the Administrative Committee determines
otherwise in the Grant Agreement, Awards shall vest at a rate of twenty percent
(25%) per year on the annual anniversary of the Grant Date. Any Award which is
given to a member of the Board of Directors will vest annually on a pro-rata
basis over the term or remainder of any term which such director is serving from
the date of Award.

ARTICLE III

ADMINISTRATION

3.1. General. The Plan shall be administered by the Administrative Committee.
The Administrative Committee shall have the full and final authority, in its
discretion, to interpret conclusively the provisions of the Plan; to adopt such
rules for carrying out the Plan as it may deem advisable; to decide all
questions of fact arising in the application of the Plan; and to make all other
determinations necessary or advisable for the administration of the Plan.

3.2. Procedure. The Administrative Committee shall meet at such times and places
and upon such notice as it may determine. A majority of the members of the Board
or committee serving as Administrative Committee hereunder shall constitute a
quorum. Any acts by the Administrative Committee may be taken at any meeting at
which a quorum is present and shall be by majority vote of those members
entitled to vote. Additionally, any acts reduced to writing or approved in
writing by all of the members of the Board or committee serving as
Administrative Committee hereunder shall be valid acts of the Administrative
Committee. Members of the Board or committee who are either eligible for Awards
or have been granted Awards may vote on any matters affecting the administration
of the Plan or the grant of Awards pursuant to the Plan, except that no such
member shall act upon the granting of an Award to himself or herself, but any
such member may be counted in determining the existence of a quorum at any
meeting of the Administrative Committee during which action is taken with
respect to the granting of an Award to him or her.

 

- 5 -



--------------------------------------------------------------------------------

3.3. Duties. The Administrative Committee shall have full power and authority to
administer and interpret the Plan and to adopt such rules, regulations,
agreements, guidelines and instruments for the administration of the Plan and
for the conduct of its business as the Administrative Committee deems necessary
or advisable, all within the Administrative Committee’s sole and absolute
discretion. The Administrative Committee shall have full power and authority to
take all other actions necessary to carry out the purpose and intent of the
Plan, including, but not limited to, the authority to:

(a) construe the Plan and any Award under the Plan;

(b) select the directors, officers, employees and consultants of the Company to
whom Awards may be granted and the time or times at which Awards shall be
granted;

(c) determine the number of shares of Stock to be covered by or used for
reference purposes for any Award;

(d) determine and modify from time to time the terms and conditions, including
restrictions, of any Award and to approve the form of Grant Agreements;

(e) impose limitations on Awards, including limitations on transfer provisions;
and

(f) modify, extend or renew outstanding Awards, or accept the surrender of
outstanding Awards and substitute new Awards.

3.4. Delegation of Authority. The Administrative Committee hereby delegates to
the CEO the authority to exercise the duties set forth in section 3.3(b), and
the amount(s) of any such Awards made in accordance with such duties, for all
officers, employees and consultants of the Company, except for Awards made to
executive officers of the Company. The CEO shall exercise this authority in
accordance with this Plan, including without limitation sections 1.4, 5.1 and
5.5. The CEO shall provide the Administrative Committee with a detailed written
report of all such Awards made under this delegated authority on a quarterly
basis. With respect to executive officers of the Company, the Administrative
Committee hereby delegates to the CEO the authority to nominate persons to
receive Awards, which nomination shall be subject to the approval of the
Administrative Committee. The Administrative Committee may revoke or amend the
terms of this delegation at any time, but such revocation shall not invalidate
prior actions of the CEO that were consistent with the terms of the Plan. All
Awards are subject to the approval of the Administrative Committee.

3.5. Limited Liability. To the maximum extent permitted by law, no member of the
Board or committee serving as Administrative Committee hereunder shall be liable
for any action taken or decision made in good faith relating to the Plan or any
Award.

3.6. Indemnification. To the maximum extent permitted by law and by the
Company’s charter and by-laws, the members of the Board or committee serving as
Administrative Committee hereunder shall be indemnified by the Company in
respect of all their activities under the Plan.

 

- 6 -



--------------------------------------------------------------------------------

3.7. Effect of Administrative Committee’s Decision. All actions taken and
decisions and determinations made by the Administrative Committee on all matters
relating to the Plan pursuant to the powers vested in it hereunder shall be in
the Administrative Committee’s sole and absolute discretion and shall be
conclusive and binding on all parties concerned, including the Company, its
stockholders, any Participants in the Plan and any other employee of the
Company, and their respective successors in interest.

ARTICLE IV

ELIGIBILITY AND PARTICIPATION

4.1. Eligibility. Directors, officers, employees and consultants of, or to, as
the case may be, the Company who, in the opinion of the Administrative
Committee, are responsible for the continued growth and development and future
success of the business shall be eligible to participate in the Plan.

4.2. Participation. An eligible individual shall become a Participant hereunder
when he or she is granted an Award hereunder, as evidenced by a Grant Agreement
executed by the Company and the Participant.

ARTICLE V

STOCK APPRECIATION RIGHTS

5.1. Award of SARs. Subject to the other applicable provisions of the Plan, the
Administrative Committee may at any time and from time to time grant SARs to
eligible Participants, as it determines. Notwithstanding the foregoing, no grant
of SARs may be made to any “Disqualified Person” (within the meaning of
Sections 409(p)(4) and 4979A of the Code) for any period during which the
Company maintains an employee stock ownership plan as described in and qualified
under section 4975(e)(7) and 401(a) of the Code, respectively. Any grant of SARs
made in violation of this provision shall be null and void ab initio. In
addition, no grant of SARs may be made to any eligible individual if and to the
extent that such grant would cause such individual to become a Disqualified
Person. SARs shall be evidenced by Grant Agreements, executed by the Company and
the Participant, stating the number of SARs and the terms and conditions of such
SARs, including the terms and conditions governing the Vesting of Awards, in
such form as the Administrative Committee may from time to time determine. The
Participant shall have none of the rights of a stockholder with respect to any
shares of Stock represented by a SAR.

5.2. Amount of Payment Upon Maturation of SARs. A SAR shall entitle the
Participant to receive, subject to the provisions of the Plan and the Grant
Agreement, a payment having an aggregate value equal to the product of (1) the
excess of (i) the Fair Market Value on the Payment Date of one share of Stock
over (ii) the base price per share specified in the Grant Agreement (which shall
be the Fair Market Value of one share of Stock on the Grant Date), times (2) the
number of shares specified by the SAR which are then Vested. Notwithstanding the
foregoing, for SARs granted prior to June 25, 2013 that are not fully vested as
of June 25, 2013, in the event of a Change in Control, except to the extent an
applicable Grant Agreement provides otherwise, Fair Market Value under (1)(i) of
the preceding sentence shall be equal to the share price of one share of Alion
Common Stock based on the transaction price of the Change in Control
transaction, or the most recently determined per share Fair Market Value,
whichever is greater.

 

- 7 -



--------------------------------------------------------------------------------

5.3. Payment of SARs. Except as provided in Section 5.4, a Participant will
receive payment for all of a Vested Award by the delivery of cash in a lump sum
sixty (60) days following the Payment Date. All federal, state and local taxes,
as well as other appropriate items, will be withheld from payments. However, in
lieu of payment of an Award under the preceding sentence, a Participant granted
an SAR under this Plan before November 9, 2005, was permitted to elect in
accordance with Internal Revenue Service Notice 2005-1, Q-20(a), to receive
payment of any such Award in calendar year 2005 or, if later, in the taxable
year in which amounts under the Award become earned and vested.

5.4. Election to Defer Benefits. A Participant who is (or is eligible to become)
a participant in the Alion Science and Technology Corporation Executive Deferred
Compensation Plan (the “Deferred Compensation Plan”) may elect to defer the
amount of benefit that would otherwise be payable with respect to an Award that
is 100% Vested upon a Payment Date into the Deferred Compensation Plan. Any such
election shall be made in a writing acceptable to the Administrative Committee
and filed with the Administrative Committee at least one year prior to the
Payment Date; provided, however, that an election to defer the receipt of a
payment under this Section 5.4 that would, absent such a deferral election, be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) must be made as of a date permitted by the Administrator
that is at least one year prior to the date such payment ceases to be subject to
a substantial risk of forfeiture. Such election shall become effective upon the
Payment Date (or the date such payment ceases to be subject to a substantial
risk of forfeiture, as applicable) and shall specify a time for payment and
method of distribution available under the Deferred Compensation Plan, provided
that such election may not provide for a time of distribution (other than as a
result of Termination of Employment, Change in Control, death or Disability)
earlier than five years after the Payment Date. If the Participant has elected a
time of payment or method of distribution under the Deferred Compensation Plan
that will apply to amounts deferred hereunder and is different from the time or
method of distribution specified in Section 5.6(a), (b) or (c), as applicable,
the deferral election under this Section 5.4 shall be treated as a change
election under Treasury Regulation Section 1.409A-2(b) and Section 5.2(b) of the
Deferred Compensation Plan. This Section 5.4 shall not apply to amounts payable
under the second sentence of Section 5.3.

5.5. Disqualified Persons. If Participant is or becomes a Disqualified Person as
described in Section 5.1 above, then the full amount of any then outstanding
Award that has not yet Vested shall be forfeited and no amount of an Award shall
become Vested, if, as a result of such Vesting, the Participant would become a
Disqualified Person and the Vesting of any such grant would result in a
“nonallocation year” (within the meaning of Code Section 409(p)(3)).

5.6. Termination and Forfeiture of Awards.

(a) Termination of Employment. Except as further provided below, a Participant
who has a Termination of Employment for any reason other than death or
Disability shall forfeit his or her rights to all unvested Awards. The Payment
Date of any then outstanding Vested Awards shall be the date of Termination of
Employment.

 

- 8 -



--------------------------------------------------------------------------------

(b) Death or Disability. If a Participant incurs a Termination of Employment due
to death or Disability, the Participant shall become fully Vested in any
outstanding Awards, and the Payment Date shall be the date of the Participant’s
Termination of Employment due to death or Disability.

(c) Change in Control.

(i) For Awards Granted Before June 25, 2013 That Are Not Fully Vested As Of
June 25, 2013. For Awards granted before June 25, 2013 that are not fully vested
as of June 25, 2013, in the event of a Change in Control, if and to the extent
provided in the applicable Grant Agreement, a Participant shall become fully
Vested in any outstanding Awards under the Grant Agreement, and the Payment Date
shall be the date of the Change in Control.

(ii) For Awards Granted After June 25, 2013. A Change in Control shall have no
effect on any Award granted after June 25, 2013.

(d) Termination for Cause. If a Participant has a Termination of Employment for
Cause, such Participant shall forfeit his or her rights to all unvested Awards.

5.7. Nontransferability. No Award shall be transferable by a Participant except
by will or by the laws of descent and distribution or pursuant to a gift of any
Vested Awards to such Participant’s spouse, parents, children and grandchildren,
whether directly or indirectly or by means of a trust, partnership, or
otherwise. Any transfer or purported transfer in violation of this paragraph
shall be void and of no effect.

5.8. Acceleration of Payment Date. Notwithstanding the foregoing, the Payment
Date of a Vested Award may be accelerated, with the consent of the
Administrative Committee, under the following circumstances:

(a) Compliance with Domestic Relations Order: To permit payment to an individual
other than the Participant as necessary to comply with the provisions of a
domestic relations order (as defined in Code Section 414(p)(1)(B));

(b) Conflicts of Interest: To permit payment as necessary to comply with the
provisions of a Federal government ethics agreement or to avoid violation of
applicable Federal, state, local or foreign ethics law or conflicts of interest
law;

(c) Payment of Employment Taxes: To permit payment of federal employment taxes
under Code Sections 3101, 3121(a) or 3121(v)(2), or to comply with any federal
tax withholding provisions or corresponding withholding provisions of applicable
state, local, or foreign tax laws as a result of the payment of federal
employment taxes, and to pay the additional income tax at source on wages
attributable to the pyramiding Code Section 3401 wages and taxes; or

 

- 9 -



--------------------------------------------------------------------------------

(d) Section 409(p): To prevent the occurrence of a nonallocation year (within
the meaning of Code Section 409(p)(3)) in the plan year of an employee stock
ownership plan next following the plan year in which such payment is made,
provided that the amount distributed may not exceed 125% of the minimum amount
of distribution necessary to avoid the occurrence of a nonallocation year; or

(e) Tax Event: Upon a good faith, reasonable determination by the Company, upon
advice of counsel, that the Plan or an Award fails to meet the requirements of
Code Section 409A and regulations thereunder. Such payment may not exceed the
amount required to be included in income as a result of the failure to comply
with the requirements of Code Section 409A.

5.9. Delay of Payments. If the Committee reasonably determines that the making
of any payment required under the Plan at the date specified in the Plan would
jeopardize the ability of the Company to continue as a going concern, the
payment will be treated as made upon the date specified under the Plan if the
payment is made during the first taxable year of the Company in which the making
of the payment would not have such effect. In addition, a payment otherwise
required to be made under the terms of the Plan may be delayed solely to the
extent necessary under the following circumstances, provided that payment is
made as soon as possible within the first taxable year of the Participant after
the reason for delay no longer applies:

(a) Payments Subject to the Deduction Limitation: The Company reasonably
anticipates that such payment would otherwise violate Code Section 162(m);

(b) Violation of Law: The Administrator reasonably determines that making the
payment will violate Federal securities or other applicable laws; or

(c) Other Permitted Event: Upon such other events and conditions as the
Commissioner of Internal Revenue shall prescribe in generally applicable
guidance.

5.10. Compliance with Code Section 409A. No payment shall be made in violation
of Section 409A or any other applicable provisions of the Code and the rules and
regulations thereunder.

ARTICLE VI

TRANSACTIONS

6.1. Adjustment of Number and Price of Shares. Any other provision of the Plan
notwithstanding, if through, or as a result of, any merger, consolidation, sale
of all or substantially all of the assets of Alion, reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other similar transaction, the outstanding shares of Stock are
increased or decreased or are exchanged for a different number or kind of shares
or other securities of Alion, or additional shares or new or different shares or
other securities of Alion or other non-cash assets are distributed with respect
to such shares of Stock or other securities, the Administrative Committee shall
make an appropriate or proportionate adjustment in the Awards as it deems
appropriate, in its sole discretion. The adjustment by the Administrative
Committee shall be final, binding and conclusive.

 

- 10 -



--------------------------------------------------------------------------------

6.2. Adjustments Due to Special Circumstances. The Administrative Committee is
authorized to make adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or nonrecurring events affecting
the Company, or the financial statements of the Company, or of changes in
applicable laws, regulations, or accounting principles, whenever the
Administrative Committee determines that such adjustments are appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan.

6.3. Compliance with Code Section 409A. Notwithstanding the foregoing, the
Administrative Committee shall not make an adjustment under this Article VI
which results in a violation of Code Section 409A.

ARTICLE VII

AMENDMENT AND TERMINATION

7.1. Amendment. The Board may amend the Plan at any time and from time to time,
provided that (a) no amendment shall deprive any person of any rights granted
under the Plan before the effective date of such amendment without such person’s
consent; and (b) amendments may be subject to shareholder approval to the extent
needed to comply with applicable law. Notwithstanding the foregoing, the Board
may amend the Plan or any outstanding Award subject to Section 409A as necessary
to cause the Plan or such Award to comply with Code Section 409A.

7.2. Termination. The Board reserves the right to terminate the Plan in whole or
in part at any time, without the consent of any person granted any rights under
the Plan. Termination of the Plan shall not affect the Administrative
Committee’s ability to exercise the powers granted to it hereunder with respect
to Awards granted under the Plan prior to the date of such termination.
Notwithstanding the foregoing, termination of the Plan shall not result in the
acceleration of payment of any Award except as permitted by the Administrative
Committee and consistent with the requirements of Code Section 409A.

ARTICLE VIII

MISCELLANEOUS

8.1. Restrictive Legends. The Company may at any time place legends referencing
any restrictions described in the Grant Agreement and any applicable federal or
state securities law restrictions on all Awards.

8.2. Compliance with Governmental Regulations. Notwithstanding any provision of
the Plan or the terms of any Grant Agreement entered into pursuant to the Plan,
Alion shall not be required to issue any securities hereunder prior to
registration of the offer or sale securities subject to the Plan under the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended, if such registration shall be necessary, or before compliance by the
Alion or any Participant with any other provisions of either of those acts or of
regulations or rulings of the Securities and Exchange Commission thereunder, or
before compliance with other federal and state laws and regulations and rulings
thereunder, including the rules any applicable securities exchange or quotation
system. Alion shall use its best efforts to effect such registrations and to
comply with such laws, regulations and rulings forthwith upon advice by its
counsel that any such registration or compliance is necessary.

 

- 11 -



--------------------------------------------------------------------------------

8.3. Company Charter and Bylaws. This Plan is subject to the charter and by-laws
of Alion, as they may be amended from time to time.

8.4. No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a Participant or any other person. To the
extent that any Participant or other person acquires a right to receive payments
from the Company pursuant to an Award, such right shall be no greater than the
right of any unsecured general creditor of the Company; however, in the event of
commencement of a voluntary or involuntary case of bankruptcy against or by
Alion, all Vested and unvested Awards made hereunder shall be canceled and void.

8.5. No Guarantee of Employment. Participation in this Plan shall not be
construed to confer upon any Participant the legal right to be retained in the
employ of the Company or give any person any right to any payment whatsoever,
except to the extent of the benefits provided for hereunder. Each Participant
shall remain subject to discharge to the same extent as if this Plan had never
been adopted. Nothing in this Plan shall prevent, interfere with or limit in any
way the right of the Company to terminate a Participant’s employment at any
time, whether or not such termination would result in: (i) the failure of any
Award to vest; (ii) the forfeiture of any unvested or vested portion of any
Award under the Plan; and/or (iii) any other adverse effect on the Participant’s
interests under the Plan.

8.6. No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company from adopting or continuing in effect other
compensation arrangements (whether such arrangements be generally applicable or
applicable only in specific cases) as the Administrative Committee, in its
discretion determines desirable, including without limitation the granting of
stock options, stock awards, stock appreciation rights or phantom stock units
otherwise than under the Plan; provided that income recognized by a Participant
in payment of a SAR shall be excluded from the calculation of benefits under any
pension, profit-sharing, ESOP or any other benefit plan maintained by the
Company unless such benefit plan provides otherwise, making specific reference
to SARs.

8.7. Governing Law. The provisions of this Plan shall be governed by, construed
and administered in accordance with applicable federal law; provided, however,
that to the extent not in conflict with federal law, this Plan shall be governed
by, construed and administered under the laws of Delaware, other than its laws
respecting choice of law.

8.8. Severability. If any provision of the Plan shall be held invalid, the
remainder of this Plan shall not be affected thereby and the remainder of the
Plan shall continue in force.

8.9. Identity. If, at any time, any doubt exists as to the identity of any
person entitled to any payment hereunder or the amount of time of such payment,
the Administrative Committee shall be entitled to hold such sum until such
identity or amount or time is determined or until an order of a court of
competent jurisdiction is obtained. The Administrative Committee shall also be
entitled to pay such sum into court in accordance with the appropriate rules of
law. Any expenses incurred by the Company or the Administrative Committee
incident to such proceeding or litigation shall be charged against the account
of the affected Participant.

 

- 12 -



--------------------------------------------------------------------------------

8.10. Incompetence. If the Administrative Committee determines that any person
to whom a benefit is payable under the Plan is incompetent by reason of a
physical or mental disability, the Administrative Committee shall have the power
to cause the payments becoming due to such person to be made to another person
for his or her benefit without the responsibility of the Administrative
Committee or the Company to see to the application of such payments. Any payment
made pursuant to such power shall, as to such payment, operate as a complete
discharge of the Administrative Committee and the Company.

 

- 13 -